Citation Nr: 0823868	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  01-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post artery bypass surgery, claimed as 
secondary to service-connected post-operative partial 
thyroidectomy with thyroid replacement and exothalmia.  

2.  Entitlement to a disability rating higher than 10 percent 
for service-connected post-operative partial thyroidectomy 
with thyroid replacement and exothalmia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to December 
1947.

This matter comes before the Board of Veterans' Appeal 
(Board), in part, from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied entitlement to an increased rating for 
service-connected thyroid disability.  

With regard to the claim for secondary service connection for 
coronary artery disease, the Board notes the veteran 
initially sought entitlement to service connection for a 
heart disability as secondary to thyroid medication in 
December 1979.  In a January 1980 letter the RO requested 
that he furnish his private physician's report.  He failed to 
respond to this request, and that claim was considered 
abandoned.  Except as otherwise provided, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  38 C.F.R. § 3.158(a) 
(2007); see also Morris v. Derwinski, 1 Vet. App. 260 (1991).  

In March 1990, the veteran again requested service connection 
for a heart disability, and in April 1990, with notification 
in June 1990, the RO issued a rating decision denying his 
claim for service connection.  In August 1990, the veteran 
submitted a timely notice of disagreement as to the denial of 
his claim.  The RO then issued rating decisions in December 
1990 and January 1991 confirming the denial of service 
connection for a heart disability.  In June 1991, the veteran 
submitted a notice of disagreement as to the December 1990 
and January 1991 rating decisions and requested a personal 
hearing.  In July 1991, the RO issued an SOC addressing the 
veteran's claim, and in August 1991 he was afforded a 
personal hearing at the RO.  In August 1991, the veteran 
submitted a claim to reopen his claim for service connection 
for a heart disability.  In October 1991, the RO issued the 
August 1991 hearing officer's decision, which confirmed the 
denial of the veteran's claim for a heart disability.  

Despite the August 1991 document in which the veteran 
referred to reopening the claim for service connection, the 
Board finds that the hearing testimony may serve in lieu of 
the formal substantive appeal (Form 9), and, therefore, that 
it served to perfect the appeal of the April 1990 rating 
decision.  That claim is, therefore, still pending.  

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  In August 2003, the Board remanded this appeal 
in order for additional evidentiary development to be 
conducted.  All requested development has been completed and 
the appeal was returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease, status post bypass 
surgery resulted from treatment for his service-connected 
thyroid disease.

2.  The competent and probative evidence of record 
demonstrates the veteran's service-connected thyroid 
disability is characterized by cold intolerance, depression, 
fatigability manifested by sleepiness, and bradycardia.

3.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran's service-
connected thyroid disability is characterized by muscle 
weakness.  

4.  The veteran has a 5-inch long thyroidectomy scar on his 
neck.


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease, status post artery 
bypass surgery, is proximately due to service-connected 
disability.  38 C.F.R. § 3.310 (2007)

2.  Resolving all doubt in favor of the veteran, the Board 
concludes that the schedular criteria for a 100 percent 
rating have been met for service-connected type post-
operative partial thyroidectomy with thyroid replacement and 
exothalmia.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code 7900-7903 (2007).

A separate 10 percent rating for post-thyroidectomy scar on 
the neck is warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In light of the decision 
below, the Board concludes that any deficiency in notice and 
assistance to the veteran is not prejudicial.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Secondary service connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The issue in this case 
requires competent medical opinion as to the relationship 
between the veteran's coronary artery disease and his 
service-connected postoperative thyroid disease.  In a March 
2004 VA medical examination and opinion, the examiner stated 
that it was as likely as not the large dose of Dexedrine 
which was prescribed for at least ten years (by the veteran's 
report) contributed to his present severe heart disease.  In 
April 2007 VA records review and examination were 
accomplished.  The examiner noted that the veteran was 
treated by VA with Dexedrine for lethargy, narcolepsy and 
weight gain from 1948 to 1972.  He was treated for myocardial 
infarction in 1978 when cardiac catheterization also showed 
severe coronary artery disease.  He underwent coronary artery 
bypass surgery in 1978 and in 1995.  

The 2007 examiner remarked that the coronary artery disease 
may have been preexisting or may have resulted from the 
chronic Dexedrine use.  However, the examiner also stated 
that is was as likely as not that the 30 year use of 
Dexedrine prescribed by the VA [for his service-connected 
thyroid disease] contributed significantly to the myocardial 
infarction that led to bypass surgery.  The Board finds that 
this conclusion is more that speculative.  Whether or not 
some coronary artery disease preexisted the effects of the 
Dexedrine usage, the myocardial infarction likely resulting 
from Dexedrine use represented a substantial aggravation of 
coronary artery disease such that the veteran's present 
coronary artery disease, status post bypass surgery, must be 
considered to be a result of treatment for a service-
connected disability.

Increased rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for diffuse, toxic 
hyperthyroidism with exothalmia, status post thyroidectomy, 
was established in May 1948, and the RO assigned a 
noncompensable (zero percent) disability rating, effective 
December 25, 1947.  The rating decision does not indicate 
under which diagnostic code the noncompensable disability 
rating was assigned.  

In a rating decision dated April 1990 and issued to the 
veteran in June 1990, the RO re-characterized the veteran's 
service-connected disability as post-operative partial 
thyroidectomy with thyroid replacement and exothalmia and 
increased his disability rating to 10 percent pursuant to 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7900-7903, effective 
May 9, 1988.  In granting the increased rating, the RO 
considered evidence which showed his service-connected 
thyroid disability required thyroid replacement.  

In September 1999, the veteran submitted a written statement 
requesting an increased rating for his service-connected 
disability.  He has asserted that his service-connected 
disability warrants a disability rating higher than 10 
percent.  

As noted, the veteran's service-connected disability is rated 
10 percent disabling under DC 7900-7903, hyper- and 
hypothyroidism.  In this regard, the evidence shows the 
veteran's service-connected thyroid disability was initially 
diagnosed as hyperthyroidism but has also been diagnosed as 
hypothyroidism throughout the appeal period.  See VA 
outpatient treatment records dated August 1998 to October 
2004.  

Under DC 7903, a 10 percent rating is warranted for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control; a 30 percent rating is 
warranted for hypothyroidism manifested by fatigability, 
constipation, and mental sluggishness; a 60 percent rating is 
warranted for hypothyroidism manifested by muscular weakness, 
mental disturbance, and weight gain; and a 100 percent rating 
is warranted for hypothyroidism manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  

Under DC 7900, hyperthyroidism warrants a 10 percent rating 
when manifested by tachycardia (more than 100 beats per 
minute), which may be intermittent, and tremor, or continuous 
medication required for control; a 30 percent rating when 
manifested by tachycardia, tremor, and increased pulse 
pressure or blood pressure; a 60 percent rating when 
manifested by emotional instability, tachycardia, 
fatigability, and increased pulse or blood pressure; and a 
100 percent rating when manifested by thyroid enlargement, 
tachycardia, eye involvement, muscular weakness, loss of 
weight, and sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  

In evaluating the veteran's claim herein, the Board has 
considered the veteran's disability under all potentially 
applicable diagnostic codes and concludes that DC 7903 which 
provides the rating criteria for hypothyroidism is the most 
appropriate code in this case.  After weighing the evidence 
both for and against the claim, the Board finds that the 
veteran's service-connected thyroid disability more nearly 
approximates the level of severity contemplated by the 100 
percent rating under DC 7903.  

With respect to the specifically enumerated symptomatology 
contemplated for the 100 percent evaluation under DC 7903, 
review of the pertinent evidence reveals the veteran has 
consistently complained of fatigability associated with his 
service-connected thyroid disability.  At the September 1999 
VA examination, the veteran complained of easy fatigability, 
which he thought was at least partially due to his 
medication, and, at the March 2004 examination, he reported 
that he lacked energy and was often sleepy.  See also April 
2007 VA examination; September 2002 Travel Board hearing 
transcript; VA outpatient treatment records.  

The evidence shows the veteran has consistently reported 
having cold weather intolerance throughout the appeal period.  
See VA examination reports dated September 1999, March 2004, 
and April 2007.  The evidence also shows the veteran has been 
diagnosed with depression, although his mood is generally 
described as good and stable.  See VA outpatient treatment 
records dated January 1999, November 2001, and March 2004; 
see also November 2002 VA outpatient treatment record; March 
2004 VA examination report.  In addition, the evidence 
consistently shows the veteran the veteran suffers from 
bradycardia.  His pulse has been consistently and 
predominantly below 60.  See VA outpatient treatment records.  

The evidence of record varies as to whether the veteran 
experiences muscle weakness.  In this regard, a September 
1999 VA outpatient treatment record shows the veteran 
complained of bilateral leg weakness and cramps.  However, 
the examiner who conducted the September 1999 VA examination 
noted the veteran had good strength in both legs and arms.  
Nonetheless, the veteran continues to report that he has 
generalized muscle weakness and arthralgias, and, at the 
April 2007 VA examination, he demonstrated slight muscle 
weakness in his upper and lower extremities.  As such, the 
Board finds the evidence raises a reasonable doubt as to 
whether the veteran experiences muscle weakness as a result 
of his service-connected thyroid disability.  As such doubt 
is resolved in favor of the veteran, the Board finds the 
veteran's service-connected thyroid disability more nearly 
approximates the level of disability contemplated in the 100 
percent rating under DC 7903.  

In making this determination, the Board notes that, while 
there is objective medical evidence of muscular weakness, 
mental disturbance, and bradycardia, the evidence does not 
specifically indicate that these symptoms are a result of his 
service-connected thyroid disability.  However, no medical 
professional, including the physicians who conducted the VA 
examinations in September 1999, March 2004, and April 2007, 
has ever stated that the veteran's symptoms are not 
manifestations of his service-connected thyroid disability.  
Therefore, the Board will resolve all reasonable doubt in 
this regard in favor of the veteran and find these symptoms 
are associated with his service-connected thyroid disability.  
See Mittleider v. West, 11 Vet. App. 184, 182 (1998) (when it 
is not possible to separate the effects of a non-service-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition); see also 38 C.F.R. § 3.102 (2007).  

In evaluating this claim, the Board also notes there is 
subjective evidence and complaints of cold intolerance and 
fatigability manifested by sleepiness.  In this regard, the 
Board considers the veteran's statements and testimony at the 
September 2002 Travel Board hearing to be credible and 
probative as his statements have been consistent throughout 
the appeal period and he is offering testimony as to lay-
observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The Board also notes that his 
cardiovascular disease will be separately rated as a result 
of this decision.  However, although this may not then be 
included with rating the symptoms of his thyroid condition, 
the Board concludes that the remaining symptoms are 
sufficient to more nearly approximate the criteria for the 
maximum rating.  38 C.F.R. § 4.7 (2007).  Therefore, based on 
the foregoing, the Board finds a 100 percent disability 
rating is warranted for the veteran's service-connected post-
operative partial thyroidectomy with thyroid replacement and 
exothalmia throughout the entire appeal period.  

The Board has also considered whether a separate rating can 
be awarded for any residual scars associated with the 
veteran's service-connected thyroid disability.  In this 
regard, the September 1999 VA examination report reflects the 
veteran has a 5-inch surgical scar on his neck from the 
thyroidectomy.  However, the evidence shows the scar is well-
healed and non-tender, and the veteran has not complained of 
any symptomatology associated with the scar.  Therefore, DCs 
7801 to 7805 are not for application in this case.  However, 
under DC 7800 for scars of the head, face or neck, a 10 
percent rating is for application where there is one 
characteristic of disfigurement.  One of the characteristics 
listed in Note (1) is a scar 5 or more inches in length.  
Because the 1999 examination showed such a scar, a 10 percent 
rating is for application.

As the highest possible disability rating has been assigned 
to the veteran's service-connected thyroid disability 
throughout the appeal period, it is unnecessary for the Board 
to consider the veteran's disability under any other 
diagnostic codes or to consider whether a staged rating is 
warranted.  







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass surgery, as 
secondary to service-connected disability, is granted.

Entitlement to an evaluation of 100 percent for service-
connected post-operative partial thyroidectomy with thyroid 
replacement and exothalmia is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.

Entitlement to a separate 10 percent rating for thyroidectomy 
scar is granted, subject to the statutes and regulations 
pertaining to the payment of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


